Benedict, D. J.
The libellant is entitled to a decree for the freight -remaining unpaid. When the boat sank at the dock where the coal was to be delivered, the coal was abandoned to the underwriters by :the consignees thereof, but the boat was not abandoned by the boat-owner., nor was the possession of the boat surrendered to the party who raised the boat and the coal. By the abandonment of the coal to the .underwriters fhe libellant’s contract was not terminated, nor ¡WRS.hiS'right'.to’earn the freight by delivering the coal lost. The subsequent transportation of the coal by the libellant to another dock, designated by the underwriters, and the delivery of the coal in accordance with the direction of the underwriters,- was equivalent to a delivery of the coal at the place first selected, and was a performance of the. contract set forth in the bill of lading. The coal, when so delivered,. was subject to a lien for the freight then unpaid, which might be lost by an unconditional delivery, but in the absence of an unconditional ¡deliyery,,-still attached to the coal in the hands of the parties who received it from- the vessel. Upon the evidence, and in view of the custom proved, the delivery in this case was not unconditional, and consequently the lien for the freight remained in full force.
Let a decree be entered for the amount claimed, with interest and costs.